  Case 1:18-cr-00457-AJT Document 60 Filed 03/04/19 Page 1 of 1 PageID# 386



                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )
                                             )
BIJAN RAFIEKIAN                              )       Case Number 1:18-cr-457-AJT-1& 2
                                             )
              and                            )
                                             )
KAMIL EKIM ALPTEKIN,                         )
                                             )
            Defendants.                      )
__________________________________           )

                                            ORDER

       It is hereby

       ORDERED that the hearing on Defendant Bijan Rafiekian’s Motion to Compel Records

[Doc. No. 56], currently scheduled for Friday, March 8, 2019 at 9:00 a.m. be, and the same

hereby is, CONTINUED to Friday, March 15, 2019 at 9:00 a.m.

       The Clerk is directed to forward copies of this Order to all counsel of record.




March 4, 2019
Alexandria, Virginia
